Sweeney, J.
Appellee herein was convicted of a violation of R.C. 2903.06. At the time of the offense, this section provided in relevant part:
*424“(A) No person, while operating or participating in the operation of a motor vehicle, motorcycle, snowmobile, locomotive, watercraft, or aircraft, shall recklessly cause the death of another.
“(B) Whoever violates this section is guilty of aggravated vehicular homicide, a felony of the fourth degree.1 If the offender has previously been convicted of an offense under this section or section 2903.07 of the Revised Code, aggravated vehicular homicide is a felony of the third degree.” (Footnote added.)
The penalties for commission of a fourth degree felony are set forth in R.C. 2929.11. R.C. 2929.11(D) provides as follows:
“(D) Whoever is convicted of or pleads guilty to a felony of the third or fourth degree and did not, during the commission of that offense, cause physical harm to any person or make an actual threat of physical harm to any person with a deadly weapon, as defined in section 2923.11 of the Revised Code, and who has not previously been convicted of an offense of violence shall be imprisoned for a definite term, and, in addition, may be fined or required to make restitution. The restitution shall be fixed by the court as provided in this section. If a person is convicted of or pleads guilty to committing, attempting to commit, or complicity in committing a violation of section 2909.03 of the Revised Code that is a felony of the third or fourth degree and is sentenced pursuant to this division, he shall be required to reimburse agencies for their investigation or prosecution costs in accordance with section 2929.28 of the Revised Code.
“The terms of imprisonment shall be imposed as follows:
“(1) For a felony of the third degree, the term shall be one, one and one-half, or two years;
“(2) For a felony of the fourth degree, the term shall be six months, one year, or eighteen months.” (Emphasis added.)
Thus, R.C. 2929.11(D), as relevant here,2 provides that one convicted of a fourth degree felony during which he does not “cause physical harm to any person” is to be sentenced to the definite term of incarceration set forth in subsection (D)(2) thereof. R.C. 2929.11(D) therefore implicitly provides that *425the commission of a fourth degree felony which does “cause physical harm” will subject a convicted defendant to the indefinite term of incarceration provided in R.C. 2929.11(B)(7). This interpretation of R.C. 2929.11(D) is underscored by reference to R.C. 2929.11(B)(7), which provided:
“(B) Except as provided in division (D) of this section, section 2929.71, and Chapter 2925. of the Revised Code, terms of imprisonment for felony shall be imposed as follows:
<( * * *
“(7) For a felony of the fourth degree, the minimum term shall be eighteen months, two years, thirty months, or three years, and the maximum term shall be five years.” (Emphasis added.)
Accordingly, where an accused commits a fourth degree felony causing physical harm he is eligible to be sentenced pursuant to R.C. 2929.11(B)(7). However, R.C. 2941.143, as relevant here, prescribes that, before one may be sentenced to the term of incarceration provided in R.C. 2929.11(B)(7), the indictment must have contained a specification stating that the accused caused physical harm in the course of committing a fourth degree felony. In this regard R.C. 2941.143 provides:
“Imposition of an indefinite term pursuant to division (B)(6) or (7) of section 2929.11 of the Revised Code is precluded unless the indictment, count in the indictment, or information charging the offense specifies either that, during the commission of the offense, the offender caused physical harm to any person or made an actual threat of physical harm to any person with a deadly weapon, as defined in section 2923.11 of the Revised Code, or that the offender has previously been convicted of or pleaded guilty to an offense of violence. Such a specification shall be stated at the end of the body of the indictment, count, or information and shall be in substantially the following form:
“ ‘Specification (or, Specification to the. First Count). The grand jurors (or insert the person’s or the prosecuting attorney’s name when appropriate) further find and specify that (set forth the allegation either that, during the commission of the offense, the offender caused physical harm to any person, or made an actual threat of physical harm to any person with a deadly weapon, or that the offender has previously been convicted of or pleaded guilty to an offense of violence).’ ” (Emphasis added.)
Accordingly, an accused may be sentenced to the indefinite term of incarceration provided by R.C. 2929.11(B)(7) only where he has been convicted pursuant to an indictment which charges him with a fourth degree felony the commission of which caused physical harm to a person and which also includes *426a specification that the accused caused physical harm to a person while committing the underlying felony.3 Conversely, where an accused is indicted, tried and convicted of a fourth degree felony the commission of which did not cause physical harm to a person or where an accused is indicted, tried and convicted of a fourth degree felony the commission of which did cause physical harm to a person but where the indictment did not include the specification contained in R.C. 2941.143 or the jury refused to convict thereon, the accused is to be sentenced to the definite term of incarceration prescribed in R.C. 2929.11(D)(2).
Thus, a conviction on the specification contained in R.C. 2941.143 compels a trial court to impose an indefinite term of incarceration provided in R.C. 2929.11(B)(7) instead of a definite term of incarceration provided in R.C. 2929.11(D)(2). Therefore, R.C. 2941.143 merely directs the selection of a sentencing scheme for the underlying felony which differs from that which would otherwise have been imposed.4
Accordingly, we conclude that a court of common pleas may impose the indefinite term of incarceration prescribed by R.C. 2929.11(B)(7) where an accused has been convicted of a fourth degree felony the commission of which caused physical harm to any person, provided the indictment which initiated the criminal proceeding contains the specification contained in R.C. 2941.143 and the accused is convicted thereon.
*427After his conviction on the underlying felony, appellee was convicted of the specification by the trial coiuí. The parties had previously stipulated that the guilt determination on the specification would be made by the court rather than the jury.
Appellee was thereafter sentenced to a term of incarceration of from two and one-half to five years. On August 21, 1990, a journal entry was filed by the common pleas court, which reflected that appellee had been sentenced to a term of two and one-half to five years for violation of R.C. 2903.06. Nevertheless, in his brief to the court of appeals, appellee set forth the following assignment of error:
“Assignment of Error No. Four: The indeterminate sentence imposed by the trial court subjected appellant to double jeopardy contrary to the United States Constitution and the Constitution of Ohio.”
His brief explained the assignment of error as follows:
“The Double Jeopardy Clause of the Fifth Amendment to the United States Constitution and Section 10, Article I of the Ohio Constitution prohibit cumulative punishments for the same offense. Brown v. Ohio (1977), 432 U.S. 161 [97 S.Ct. 2221, 53 L.Ed.2d 187]. It is clear that the trial court imposed two punishments upon Appellant for one offense.” (Emphasis added.)
The court of appeals entertained the appeal on this basis and, while rejecting the double jeopardy argument, concluded that the imposition of the penalty under R.C. 2941.143 constituted a denial of liberty to appellee without due process of law. In this regard, the appellate court stated:
“Obviously cognizant of our decision in [State v.] Patton [ (Feb. 11, 1991), Stark App. No. CA-8236, unreported, 1991 WL 17777], cited supra, this court holds that it is redundant and unwarranted to include the physical harm specification in the offense of aggravated vehicular homicide, notwithstanding whether there were injuries caused from the event which subsequently caused death (as in Kavlich and Runnels) or whether death was immediate as in the case sub judice.
“Death being the ultimate physical harm any offender can cause, we believe that ‘tacking on ’ the physical harm specification (at the discretion of the prosecution) is improper, inconsistent, and violative of due process. We conclude that the crime itself for aggravated vehicular homicide subsumes the physical harm specification.
“Appellant’s third assignment of error is sustained. See our disposition of this cause as to certification infra and in the judgment entry.” (Emphasis added.)
*428The case was thereafter certified to this court as being in conflict with the decisions of the Eighth District Court of Appeals in State v. Kavlich (1986), 33 Ohio App.3d 240, 515 N.E.2d 652, and State v. Runnels (1989), 56 Ohio App.3d 120, 565 N.E.2d 610.
Appellee has appeared pro se before this court. The substance of the arguments made for both parties to this court is that R.C. 2941.143 authorizes imposition of a sentence in addition to that imposed for a felony of the fourth degree where the specification is in the indictment and the accused is convicted thereon. The difference in the positions of the parties concerns whether such a practice is constitutional.
We decline to resolve the present controversy on this basis. As reflected by the record, appellee was sentenced to an indefinite term of incarceration of from two and one-half to five years on the underlying felony. No separate penalty has been imposed for the specification. Unlike R.C. 2929.71, R.C. 2929.11(B) does not provide for the imposition of an additional sentence. R.C. 2941.143 merely sets forth the procedure which must be followed in order to sentence one convicted of a fourth degree felony to the indefinite term of incarceration prescribed by R.C. 2929.11(B)(7), as R.C. 2941.141 does for the additional term prescribed by R.C. 2929.71. Moreover, the sentence imposed upon appellee does not constitute an enhancement of a penalty he would have otherwise received for commission of the same act. Rather, the sentence is dependent upon the nature of the felony which he committed and compliance with the procedural requisites of R.C. 2929.11 and R.C. 2941.143.
In order for the penalty to be imposed, the indictment must include the specification as well as a count referring to the underlying felony. Inclusion of the specification in the indictment accomplishes a twofold purpose. It alerts an accused that the fourth degree felony of which he has been charged constitutes a felony the commission of which caused physical harm to a person. The specification further apprises the accused that commission of the underlying felony subjects him to the indefinite term of incarceration prescribed by R.C. 2929.11(B)(7). Furthermore, appellee may be sentenced to the indefinite term of incarceration provided in R.C. 2929.11(B)(7) only where he has been convicted of a fourth degree felony the commission of which would cause physical harm to a person (e.g., R.C. 2903.06) and is further convicted of a specification which charges that he did, in fact, cause physical harm to a person in the commission of the fourth degree felony.
While appellee challenges this procedure on a constitutional basis, a close analysis of the provisions of R.C. 2929.11 and R.C. 2941.143 reveals no constitutional defect. It can hardly be disputed that it is well within the province of the Ohio General Assembly to impose a more severe sentence for *429felonies of the fourth degree which cause physical harm (R.C. 2929.11[B][7]) than for felonies of the fourth degree which do not cause physical harm (R.C. 2929.11[D][2]). However, the General Assembly further provided, pursuant to R.C. 2941.143, that a person subject to the indefinite term of incarceration prescribed by R.C. 2929.11(B)(7) must be apprised of that fact by a specification contained in the indictment and must be convicted of that specification. In this regard, R.C. 2941.143, rather than constituting a violation of due process of law or double jeopardy, provides additional procedural safeguards which are purely statutory in nature. The fact that a failure on the part of the state to include the specification in the indictment or to obtain a conviction thereon will result in the imposition of a definite sentence pursuant to R.C. 2929.11(D)(2) does not render compliance with such procedural requirements an enhancement of a sentence which an accused would otherwise receive. What subjects the accused to the more severe sentence is the nature of the felony which has been committed, not the specification. The specification merely provides notice to the accused of this fact. It is for this reason that the General Assembly has mandated the inclusion of the specification in the indictment.
The determination below that imposition of the indefinite term of incarceration constituted separate punishment depriving appellee of his liberty without due process of law is unsupported by the law or the record of the trial court proceedings imposing sentence. Accordingly, the judgment of the court of appeals is reversed and the cause is remanded to the trial court for reimposition and execution of the original sentence.

Judgment reversed and cause remanded.

Moyer, C.J., Douglas, Wright and Resnick, JJ., concur.
Holmes and H. Brown, JJ., dissent.

. The subsequent amendment of R.C. 2903.06(B) has elevated this offense to a felony of the third degree.


. Our discussion herein is limited to the circumstances presented by the instant cause which authorize the imposition of the indefinite term of incarceration provided by R.C. 2929.11(B)(7) (i.e., commission of a fourth degree felony which causes physical harm). In the interests of clarity, we have omitted reference to the alternate circumstances under which imposition of the indefinite term is permitted (e.g., the actual threat of physical harm with a deadly weapon).


. While this requirement may appear, on first impression, to involve a redundancy, it is clearly intended to apprise a criminal defendant of the charges against which he must defend and the potential penalty he faces upon conviction. Likewise, requiring a separate jury specification assures that, in the unlikely event that the defendant is charged with the commission of a fourth degree felony which does not involve physical harm and a specification to the contrary is contained in the indictment, the specification can be stricken by the trial court or a jury verdict thereon which is unsupported by any evidence of physical harm can be set aside.


. In this regard, the specification to which R.C. 2941.143 relates differs from the specification contained in R.C. 2941.141. Unlike the latter specification, the former specification does not authorize the imposition of a term of incarceration in addition to that imposed for the underlying felony. R.C. 2929.71 provides that persons who have a firearm while committing a felony are subject to threé years’ actual incarceration in addition to the term of incarceration for the underlying felony. R.C. 2941.141 accomplishes this purpose by referring to R.C. 2929.71, which prescribes the three-year additional sentence. In contrast, R.C. 2941.143 does not prescribe a term of incarceration in addition to the term on the underlying felony, but permits an indefinite term of incarceration to be imposed on the underlying felony where the defendant has been indicted, tried and convicted of the specification. R.C. 2941.143 accomplishes this purpose by referring to R.C. 2929.11(B)(7). Thus, conviction on the specification under R.C. 2941.143 permits the imposition of a greater but not additional term of incarceration.
However, as is the case with all specifications, the specification in R.C. 2941.143 (as well as in R.C. 2941.141) must be included in the indictment and the defendant must be convicted thereon in order for the particular consequences arising therefrom to transpire.